     Case 1:18-cv-00666-NONE-HBK Document 84 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KELVIN CANNON,                                    Case No. 1:18-cv-666-NONE-HBK
12                       Plaintiff,                     ORDER GRANTING DEFENDANTS’
                                                        SECOND MOTION FOR ENLARGEMENT
13           v.                                         OF TIME TO FILE A REPLY
14    FNU GALLAHGER, ET. AL.,                           (Doc. No. 83)
15                       Defendants.
16

17          Pending before the Court Defendants’ second motion for enlargement of time to file a

18   reply and supporting declaration filed on behalf of Defendants Perez, Wilson, Shelby, Vang,

19   Curtis, Kong, Hernandez, Gamboa, Gonsalves, Podsakoff, Rocha, Flores, Brandon, Forrest, and

20   Gallagher on August 30, 2021. (Doc. No. 83). Defendants note their current deadline to reply is

21   September 1, 2021, and request until September 14, 2021 to now reply. (Id. at 1).

22          Fed. R. Civ. P. 6(b) provides for extending deadlines for good cause shown, if the request

23   to extend time is made before the original time, or its extension expires; or, on a motion made after

24   the time has expired, if the party failed to act because of excusable neglect. Additionally, Fed. R.

25   Civ. P. 16(b)(4) permits a court to modify a scheduling order for good cause shown and with the

26   judge’s consent. Here, Defendants filed their motion before the time expired and have established

27   good cause to extend their deadline.

28
     Case 1:18-cv-00666-NONE-HBK Document 84 Filed 08/31/21 Page 2 of 2


 1            Accordingly, it is ORDERED:

 2            1. Defendants’ motion for an enlargement of time (Doc. No. 83) is GRANTED.

 3            2. Defendants shall file a reply no later than September 14, 2021.

 4

 5
     Dated:      August 31, 2021
 6                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
